 

Exhibit 10.5

 

FIRST ADDENDUM TO

 

FORM OF NON-STATUTORY STOCK OPTION AWARD AGREEMENT

 

This First Addendum (this “Addendum”) to the Form of Non-Statutory Stock Option
Award Agreement under the Amended and Restated 2015 Stock and Stock Option Plan
(as amended, the “Plan”) is made pursuant to a unanimous written consent of the
Company’s Board of Directors (the “Board”) as of December 9, 2017.

 

WHEREAS, the Board acts as the administrator of the Plan.

 

WHEREAS, the Board, in its capacity as the administrator of the Plan may accept
payment of the exercise price of any option award in form and substance
satisfactory to the Company, pursuant to section 3 of the Form of Non-Statutory
Stock Option Award Agreement.

 

WHEREAS, cashless exercise is a form of exercise permitted under section 2(g) of
the Plan.

 

WHEREAS, the Board has determined that it intends to always permit cashless
exercise of any award issued under that plan and, moreover, would like to
confirm to recipients of such awards that cashless exercise will be a component
of each award made under the Plan.

 

NOW, THEREFORE, as of December 9, 2017, each award made under the plan shall
include the following language as an addendum to the Award Agreement:

 

Addendum No.1

 

The option(s) associated with this Award Agreement may be exercised at any time
permitted hereunder, by means of a “cashless exercise” in which the Holder shall
be entitled to receive a certificate for that number of shares equal to the
quotient obtained by the following formula:

 

(A-B)*(X)



(A)

 

Where:

 

(A) = the Closing Price on the Trading Day immediately preceding the date of
such cashless exercise election (“Trading Day” means any Business Day, or, if
the Common Stock of the Company is traded on an exchange, the OTC QB, the OTC BB
or other quotation system, then any Business Day on which such exchange, the OTC
QB, the OTC BB or other quotation system is open for trading the Common Stock of
the Company);

 

(B) = the Exercise Price of this option, as adjusted; and

 

(X) = the number of shares issuable upon exercise of this option in accordance
with the terms of this option by means of a cash exercise rather than a cashless
exercise.

 



As used herein, “Closing Price”, shall mean the first of the following clauses
that applies: (1) if, at the time of any such calculation, the Common Stock is
listed or quoted on the New York Stock Exchange or the NYSE MKT (formerly, the
American Stock Exchange), or the NASDAQ Global Market, the NASDAQ Capital Market
or any other NASDAQ market or the NYSE ARCA (formerly the Archipelago Exchange),
or the OTC QB or the OTC QX, the Closing Price shall be the closing or last sale
price reported for the last business day immediately preceding the date of any
such calculation; (2) if, at the time of any such calculation, the Common Stock
is quoted on the OTC BB or listed in the “Pink Sheets” published by the OTC
Markets Group Inc. or a similar agency or organization succeeding to its
function or reporting prices, the Closing Price shall be the average of the
closing prices reported for the last five (5) days during which the Common Stock
actually traded and for which a closing price is available immediately preceding
the date of any such calculation, or (3) in all other cases, the Closing Price
of a share of Common Stock shall be the price determined by an independent
appraiser selected in good faith by the Holder and reasonably acceptable to the
Company



 



 

 

 